

117 HR 990 IH: Block Foreign-Funded Political Ads Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 990IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Golden introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require broadcasting stations, providers of cable and satellite television, and online platforms to make reasonable efforts to ensure that political advertisements are not purchased by a foreign national.1.Short titleThis Act may be cited as the Block Foreign-Funded Political Ads Act. 2.Preventing contributions, expenditures, independent expenditures, and disbursements for electioneering communications by foreign nationals in the form of online advertisingSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection:(c)Responsibilities of broadcast stations, providers of cable and satellite television, and online platforms(1)Responsibilities describedEach television or radio broadcast station, provider of cable or satellite television, or online platform shall make reasonable efforts to ensure that communications described in section 318(a) and made available by such station, provider, or platform are not purchased by a foreign national, directly or indirectly. For purposes of the previous sentence, a station, provider, or online platform shall not be considered to have made reasonable efforts under this paragraph in the case of the availability of a communication unless the station, provider, or online platform directly inquires from the individual or entity making such purchase whether the purchase is to be made by a foreign national, directly or indirectly.(2)Special rules for disbursement paid with credit cardFor purposes of paragraph (1), a television or radio broadcast station, provider of cable or satellite television, or online platform shall be considered to have made reasonable efforts under such paragraph in the case of a purchase of the availability of a communication which is made with a credit card if—(A)the individual or entity making such purchase is required, at the time of making such purchase, to disclose the credit verification value of such credit card; and(B)the billing address associated with such credit card is located in the United States or, in the case of a purchase made by an individual who is a United States citizen living outside of the United States, the individual provides the television or radio broadcast station, provider of cable or satellite television, or online platform with the United States mailing address the individual uses for voter registration purposes.(3)Definitions(A)Online platformFor purposes of this subsection, the term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine) which—(i)sells qualified political advertisements; and(ii)has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the preceding 12 months.(B)Qualified political advertisementFor purposes of subparagraph (A), the term qualified political advertisement means any advertisement (including search engine marketing, display advertisements, video advertisements, native advertisements, and sponsorships) that—(i)is made by or on behalf of a candidate; or(ii)communicates a message relating to any political matter of national importance, including—(I)a candidate;(II)any election to Federal office; or(III)a national legislative issue of public importance..